EXHIBIT 10(b)

 

CHANGE IN CONTROL SEVERANCE AGREEMENT

 

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (“Agreement”) is made and entered
into as of this 1st day of March 2000, by and between First Security Federal
Savings Bank (hereinafter referred to as the “Association” whether in mutual or
stock form), and Harry I. Kucewicz (the “Employee”).

 

WHEREAS, the Employee is currently serving as Treasurer and Chief Financial
Officer of the Association; and

 

WHEREAS, the Association has converted to capital stock form as a subsidiary of
First SecurityFed Financial, Inc. (the “Holding Company”); and

 

WHEREAS, the board of directors of the Association (“Board of Directors”)
recognizes that, as is the case with publicly held corporations generally, the
possibility of a change in control of the Holding Company and/or the Association
may exist and that such possibility, and the uncertainty and questions which it
may raise among management, may result in the departure or distraction of key
management personnel to the detriment of the Association, the Holding Company
and their respective stockholders; and

 

WHEREAS, the Board of Directors believes it is in the best interests of the
Association to enter into this Agreement with the Employee in order to assure
continuity of management of the Association and to reinforce and encourage the
continued attention and dedication of the Employee to the Employee’s assigned
duties without distraction in the face of potentially disruptive circumstances
arising from the possibility of a change in control of the Holding Company or
the Association, although no such change is now contemplated; and

 

WHEREAS, the Board of Directors has approved and authorized the execution of
this Agreement with the Employee to take effect as stated in Section 2 hereof;

 

NOW, THEREFORE, in consideration of the foregoing and of’ the respective
covenants and agreements of the parties herein, it is AGREED as follows:

 

1.                                       Definitions.

 

(a)                                  The term “Change in Control” means (1) an
event of a nature that (i) results in a change in control of the Association or
the Holding Company within the meaning of the Home Owners’ Loan Act of 1933 and
12 C.F.R. Part 574 as in effect on the date hereof; or (ii) would be required to
be reported in response to Item I of the current report on Form 8-K as in effect
on the date hereof, pursuant to Section 13 or 15(d) of the Securities Exchange
Act of 1934 (the “Exchange Act”); (2) any person (as the term is used in Section
13(d) and 14(d) of the Exchange Act) is or becomes the beneficial owner (as
defined in Rule l3d-3 under the Exchange Act), directly or indirectly of
securities of the Association or the Holding Company representing 20% or more of
the Association’s or the Holding Company’s

 

--------------------------------------------------------------------------------


 

outstanding securities; (3) individuals who are members of the board of
directors of the Association or the Holding Company on the date hereof (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the date
hereof whose election was approved by a vote of at least three-quarters of the
directors comprising the Incumbent Board, or whose nomination for election by
the Holding Company’s stockholders was approved by the nominating committee
serving under an Incumbent Board, shall be considered a member of the Incumbent
Board; or (4) a reorganization, merger, consolidation, sale of all or
substantially all of the assets of the Association or the Holding Company or a
similar transaction in which the Association or the Holding Company is not the
resulting entity.  The term “Change in Control” shall not include an acquisition
of securities by an employee benefit plan of the Association or the Holding
Company or the acquisition of securities of the Association by the Holding
Company.

 

(b)                                 The term “Commencement Date” means March 1,
2000.

 

(c)                                  The term “Date of Termination” means the
earlier of (1) the date upon which the Association gives notice to the Employee
of the termination of the Employee’s employment with the Association or (2) the
date upon which the Employee ceases to serve as an employee of the Association.

 

(d)                                 The term “Involuntary Termination” means
termination of the employment of Employee without the Employee’s express written
consent, and shall, subject to the last sentence in this paragraph, include a
material diminution of or interference with the Employee’s duties,
responsibilities and benefits as Treasurer and Chief Financial Officer of the
Association, including (without limitation) any of the following actions unless
consented to in writing by the Employee:  (1) a change in the principal
workplace of the Employee to a location outside of a 30 mile radius from the
Association’s headquarters office as of the date hereof; (2) a material demotion
of the Employee; (3) a material reduction in the number or seniority of other
Association personnel reporting to the Employee or a material reduction in the
frequency with which, or in the nature of the matters with respect to which,
such personnel are to report to the Employee, other than as part of a
Association- or Holding Company-­wide reduction in staff; (4) a material adverse
change in the Employee’s salary, other than as part of an overall program
applied uniformly and with equitable effect to all members of the senior
management of the Association or the Holding Company; and (5) a material
permanent increase in the required hours of work or the workload of the
Employee.  The term “Involuntary Termination” does not include Termination for
Cause or termination of employment due to retirement, death, disability or
suspension or temporary or permanent prohibition from participation in the
conduct of the Association’s affairs under Section 8 of the Federal Deposit
Insurance Act (“FDIA”) and shall not include a material diminution of or
interference with the Employee’s duties, responsibilities and benefits unless
the employee or the Association submits written notice of involuntary
termination within 120 days thereof.

 

2

--------------------------------------------------------------------------------


 

(e)                                  The terms “Termination for Cause” and
“Terminated For Cause” mean termination of the employment of the Employee
because of the Employee’s personal dishonesty, incompetence, willful misconduct,
breach of a fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule, or regulation (other
than traffic violations or similar offenses) or final cease-and-desist order, or
material breach of any provision of this Agreement.

 

2.                                       Term.  The term of this Agreement shall
be a period of two years commencing on the Commencement Date, subject to earlier
termination as provided herein. Beginning on the first anniversary of the
Commencement Date, and on each anniversary thereafter until the first
anniversary of the Commencement Date after the Employee reaches age 65, the term
of this Agreement shall be extended for a period of one year in addition to the
then-remaining term, provided that, prior to such anniversary, the Board of
Directors of the Association explicitly reviews and approves the extension. 
Reference herein to the term of this Agreement shall refer to both such initial
term and such extended terms.

 

3.                                       Severance Benefits; Regulatory
Provisions.

 

(a)                                  Involuntary Termination in Connection With
a Change in Control.  In the event of Involuntary Termination in connection with
or within 24 months after a Change in Control which occurs during the term of
this Agreement, the Association shall, subject to Section 4 of this Agreement,
(1) pay to the Employee in a lump sum in cash within 25 business days after the
Date of Termination an amount equal to 200% of the Employee’s “base amount” as
defined in Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”); and (2) provide to the Employee during the remaining term of this
Agreement such health insurance benefits as the Association maintained for
executive officers at the Date of Termination on terms as favorable to the
Employee as applied at the Date of Termination.  The total of payments to the
Employee under this section shall not exceed three times his average
compensation from the Association over the five most recent taxable years (or,
if employed by the Association for a shorter period, over the period of his
employment by the Association).

 

(b)                                 Temporary Suspension or Prohibition.  If the
Employee is suspended and/or temporarily prohibited from participating in the
conduct of the Association’s affairs by a notice served under Section 8(e)(3) or
(g)(1) of the FDIA, 12 U.S.C. § 1818(e)(3) and (g)(1), the Association’s
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings.  If the charges in the notice are
dismissed, the Association may in its discretion (i) pay the Employee all or
part of the compensation withheld while its obligations under this Agreement
were suspended and (ii) reinstate in whole or in part any of its obligations
which were suspended.

 

(c)                                  Permanent Suspension or Prohibition.  If
the Employee is removed and/or permanently prohibited from participating in the
conduct of the Association’s affairs by an order issued under Section 8(e)(4) or
(g)(1) of the FDIA, 12 U.S.C. §

 

3

--------------------------------------------------------------------------------


 

1818(e)(4) and (g)(1), all obligations of the Association under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.

 

(d)                                 Default of the Association.  If the
Association is in default (as defined in Section 3(x)(1) of the FDIA), all
obligations under this Agreement shall terminate as of the date of default, but
this provision shall not affect any vested rights of the contracting parties.

 

(e)                                  Termination by Regulators.  All obligations
under this Agreement shall be terminated, except to the extent determined that
continuation of this Agreement is necessary for the continued operation of the
Association: (1) by the Director of the Office of Thrift Supervision (the
“Director”) or his or her designee, at the time the Federal Deposit Insurance
Corporation or the Resolution Trust Corporation enters into an agreement to
provide assistance to or on behalf of the Association under the authority
contained in Section 13(c) of the FDIA; or (2) by the Director or his or her
designee, at the time the Director or his or her designee approves a supervisory
merger to resolve problems related to operation of the Association or when the
Association is determined by the Director to be in an unsafe or unsound
condition.  Any rights of the parties that have already vested, however, shall
not be affected by any such action.

 

4.                                       Certain Reduction of Payments by the
Association.

 

(a)                                  Notwithstanding any other provision of this
Agreement, if the value and amounts of benefits under this Agreement, together
with any other amounts and the value of benefits received or to be received by
the Employee in connection with a Change in Control would cause any amount to be
nondeductible by the Association or the Holding Company for federal income tax
purposes pursuant to Section 280G of the Code, then amounts and benefits under
this Agreement shall be reduced (not less than zero) to the extent necessary so
as to maximize amounts and the value of benefits to the Employee without causing
any amount to become nondeductible by the Association or the Holding Company
pursuant to or by reason of such Section 280G.  The Employee shall determine the
allocation of such reduction among payments and benefits to the Employee.

 

(b)                                 Any payments made to the Employee pursuant
to this Agreement, or otherwise, are subject to and conditioned upon their
compliance with 12 U.S.C. § 1828(k) and any regulations promulgated thereunder.

 

5.                                       No Mitigation.  The Employee shall not
be required to mitigate the amount of any salary or other payment or benefit
provided for in this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided for in this Agreement be
reduced by any compensation earned by the Employee as the result of employment
by another employer, by retirement benefits after the date of termination or
otherwise.

 

4

--------------------------------------------------------------------------------


 

6.                                       Attorneys and/or Fees.  If the Employee
is purportedly Terminated for Cause and the Association denies payments and/or
benefits under Section 3(a) of this Agreement on the basis that the Employee
experienced Termination for Cause rather than Involuntary Termination, but it is
determined by a court of competent jurisdiction or by an arbitrator pursuant to
Section 13 that cause as contemplated by Section 2(e) of this Agreement did not
exist for termination of the Employee’s employment, or if in any event it is
determined by any such court or arbitrator that the Association has failed to
make timely payment of any amounts or provision of any benefits owed to the
Employee under this Agreement, the Employee shall be entitled to reimbursement
for all reasonable costs, including attorneys’ fees, incurred in challenging
such termination of employment or collecting such amounts or benefits.  Such
reimbursement shall be in addition to all rights to which the Employee is
otherwise entitled under this Agreement.

 

7.                                       No Assignments.

 

(a)                                  This Agreement is personal to each of the
parties hereto, and neither party may assign or delegate any of its rights or
obligations hereunder without first obtaining the written consent of the other
party; provided, however, that the Association shall require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Association, by an assumption agreement in form and substance satisfactory to
the Employee, to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Association would be required to
perform it if no such succession or assignment had taken place. Failure of the
Association to obtain such an assumption agreement prior to the effectiveness of
any such succession or assignment shall be a breach of this Agreement and shall
entitle the Employee to compensation from the Association in the same amount and
on the same terms as the compensation pursuant to Section 3(a) hereof. For
purposes of implementing the provisions of this Section 7(a), the date on which
any such succession becomes effective shall be deemed the Date of Termination.

 

(b)                                 This Agreement and all rights of the
Employee hereunder shall inure to the benefit of and be enforceable by the
Employee’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Employee should
die while any amounts would still be payable to the Employee hereunder if the
Employee had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Employee’s devisee, legatee or other designee or if there is no such designee,
to the Employee’s estate.

 

8.                                       Notice.  For the purposes of this
Agreement, notices and all other communications provided for in the Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or sent by certified mail, return receipt requested, postage prepaid,
to the Association at its home office, to the attention of the Board of
Directors with a copy to the Secretary of the Association, or, if to the
Employee, to such

5

--------------------------------------------------------------------------------


 

home or other address as the Employee has most recently provided in writing to
the Association.

 

9.                                       Amendments.  No amendments or additions
to this Agreement shall be binding unless in writing and signed by both parties,
except as herein otherwise provided.

 

10.                                 Headings.  The headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement.

 

11.                                 Severability.  The provisions of this
Agreement shall be deemed severable and the invalidity or unenforceability of
any provision shall not affect the validity or enforceability of the other
provisions hereof.

 

12.                                 Governing Law.  This Agreement shall be
governed by the laws of the United States to the extent applicable and otherwise
by the laws of the State of Illinois.

 

13.                                 Arbitration.  Any dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

 

ATTEST:

 

FIRST SECURITY FEDERAL SAVINGS BANK

 

 

 

 

 

 

 

 

Terry Gawryk, Secretary

 

By:

Julian E. Kulas

 

 

Its:

President and Chief Executive Officer

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

 

 

Harry I. Kucewicz

 

7

--------------------------------------------------------------------------------